Mathews, J.,

delivered the opinion of the court.
In this case it appears by the record, that an answer had been filed on the part of the defendant, the cause at issue and regularly set down for trial. At the trial no person appeared to sustain the defence, nor did the defendant appear himself, although summoned.
The case was consequently tried ex parte, and judgment rendered in favor of the plaintiff, and signed by the judge three days after its rendition. In this state of things a motion Avas made in behalf of the defendant, to set aside the judgment thus pronounced and to have the case tried de novo, which being overruled by the court, the defendant appealed.
The interests of the appellant seem to have been neglected in the court below, if he really has a good defence. But who is to blame for this negligence does not appear. In all events he cannot be relieved without a palpable violation of the rules of practice, on the subject of trial and judgment. See the case of Small vs. Flint and Thomas, ante, 352.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.